Case 1:20-cv-00134-ABJ Document 1 Filed 07/17/20 Page 1 of 11
                                                                     FILED




                                                                  3:11 pm, 7/17/20

                                                                Margaret Botkins
                                                                 Clerk of Court




                                       20-CV-134- J
Case 1:20-cv-00134-ABJ Document 1 Filed 07/17/20 Page 2 of 11
Case 1:20-cv-00134-ABJ Document 1 Filed 07/17/20 Page 3 of 11
Case 1:20-cv-00134-ABJ Document 1 Filed 07/17/20 Page 4 of 11
Case 1:20-cv-00134-ABJ Document 1 Filed 07/17/20 Page 5 of 11
Case 1:20-cv-00134-ABJ Document 1 Filed 07/17/20 Page 6 of 11
Case 1:20-cv-00134-ABJ Document 1 Filed 07/17/20 Page 7 of 11
Case 1:20-cv-00134-ABJ Document 1 Filed 07/17/20 Page 8 of 11
Case 1:20-cv-00134-ABJ Document 1 Filed 07/17/20 Page 9 of 11
Case 1:20-cv-00134-ABJ Document 1 Filed 07/17/20 Page 10 of 11
Case 1:20-cv-00134-ABJ Document 1 Filed 07/17/20 Page 11 of 11
